Citation Nr: 0604612	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  03-05 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.  

2.  Entitlement to an initial rating in excess of 10 percent 
for migraine headaches.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from October 1992 to August 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The veteran has raised the issues of an increased rating for 
a thyroid condition, and also essentially has asserted that 
hypoactive sexual disorder should be considered either as 
part and parcel of the service-connected thyroid disability 
or as secondary thereto.  The Board refers these matters to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran does not have a current psychiatric disorder.  

2.  The veteran has approximately one prostrating headaches 
attack per month; she does not have very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  



CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2005).

2.  The criteria for a 30 percent rating, but no more, for 
migraine headaches are met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.7, 4.20, 4.124a, Part 4, 
Diagnostic Code 8100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.

VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
February 2002 and May 2003 letters from the RO to the 
claimant.  In this case, the claimant was informed of the 
duty to notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The claimant was also provided 
notice that the claimant should submit pertinent evidence in 
the claimant's possession per 38 C.F.R. § 3.159(b)(1).  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with the claim.   

Initial VCAA notification predated adjudication of this 
claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
 
Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.   
 
VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The veteran has been examined multiple times.  
The records satisfy 38 C.F.R. § 3.326.  In the informal 
hearing presentation and VA Form 646, the veteran's 
representative requested that the veteran be afforded a VA 
psychiatric examination to assess her alleged depression in 
the context of increasing the rating for her service-
connected thyroid condition.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7903 (2005) (where mental disturbance 
including depression, and/or mental sluggishness is 
considered for the 30, 60, and 100 percent ratings).  The 
matter of an increased rating for the veteran's thyroid 
disability is not relevant to the issue of separate service 
connection for an acquired psychiatric disorder on a direct 
basis.  The examination is sought for rating purposes for the 
thyroid condition.  There are two VA examinations of record 
with regard to separate service connection for a psychiatric 
disorder and they are sufficient.  Although the 
representative also stated that the examiner failed to 
determine if depression was present, the VA examinations very 
clearly state that the veteran has no current diagnosis and 
why that conclusion was reached.  In any event, as noted 
above, the issue of entitlement to an increased evaluation is 
being referred to the RO for appropriate action. 

The veteran's representative also requests another 
examination with regard to the veteran's migraine headaches 
and indicates that during the last examination, the veteran 
made complaints which show an increased level of severity of 
the headache disorder.  The Board notes that the complaints 
were made during the examination to the examiner and were 
assessed at that time.  As indicated below, the Board has 
considered these complaints.  There is no need to another VA 
examination on that basis.  The Board finds that VA has done 
everything reasonably possible to assist the claimant.  There 
is sufficient competent medical evidence of record to decide 
the claim, as set forth below.  See 38 C.F.R. § 3.159 (c)(4).   
 
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  




Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
service connection may be granted for a chronic disease, 
including psychosis, if manifested to a compensable degree 
with one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The veteran can attest to factual matters of which she had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, her statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report 
symptoms, she does not have medical expertise.  Therefore, 
she cannot provide a competent opinion regarding diagnosis 
and causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The veteran maintains that she has a major depressive 
disorder, an anxiety disorder, and/or other psychiatric 
disorder which originated during service.  She is not 
competent to make this assessment.  See Espiritu.  The Board 
will review the competent medical evidence in order to 
determine if her contentions are meritorious.  

The service medical records are negative for complaints, 
findings, treatment, or diagnosis of an acquired psychiatric 
disorder to include a major depressive disorder or an anxiety 
disorder.  In June 1996, the veteran underwent a 
gynecological examination prior to her separation from 
service.  At that time, she denied having depression.  On her 
separation examination, she also denied having any 
psychiatric symptoms.  Her psychiatric evaluation at 
separation was normal.  

There are no manifestations or diagnosis of a psychosis 
within one year of the veteran's separation from service.  

Following service, in October 1996, the veteran was afforded 
a VA systemic examination.  At that time, the examiner stated 
that there were no mental status changes.  The veteran was 
also provided VA examinations for the evaluation of claimed 
disabilities.  The veteran did not report any psychiatric 
symptoms on any examination nor were any diagnoses made.  

From 1998 to 1999, the veteran was treated by a licensed 
social worker.  In May 1998, this licensed social worker, A. 
H.. reported that the veteran had major depression and an 
anxiety disorder, not otherwise specified.  In December 1998, 
it was noted that the veteran was taking Paxil.  In May 1999, 
it was noted that the veteran had depression.  In an October 
2001 letter, A. H. stated that the veteran was in individual 
psychotherapy with her in 1998 and 1999.  During that time, 
she was being treated for recurrent major depression; an 
anxiety disorder, not otherwise specified; and hypoactive 
sexual desire disorder.  Based on the veteran's psychosocial 
history, A H. believed that it was as likely as not that the 
veteran's depression started during the veteran's service in 
the military.  

In March 2002, the veteran was afforded a VA psychiatric 
examination.  The veteran's claims file was reviewed.  A. 
H.'s assessment was noted.  The veteran's history and 
complaints were reviewed and a mental status examination as 
conducted.  The examiner opined that the veteran did not have 
a current psychiatric disorder.  The examiner stated that 
such a diagnosis could not be made due to lack of subjective 
symptoms or complaints and, more importantly, any objective 
observations to support the complaints that the veteran did 
offer.  In addition, the review of the claims file indicated 
no evidence of depression during military service.  The 
report from the social worker did not state any objective 
findings in support of the subjective  complaints or 
symptoms.  Complaints of fatigue and sleep disturbance might 
be related to her hypothyroidism.  Global Assessment of 
Functioning (GAF) was 90.  

A VA record dated in September 2002 noted that the veteran 
was taking Zoloft for depression.

In November 2002, another VA psychiatric examination was 
conducted.  Again, the claims file was reviewed.  The 
veteran's history and complaints were reviewed.  A mental 
status examination was conducted.  The conclusions were the 
same as on the prior examination.  The examiner further noted 
that the veteran had been able to attend school 4 days were 
week, drive 45 minutes to and from school, was performing at 
an "A" level in her class work, and had missed only 3 
classes over the past 2 months reportedly due to migraine 
headaches.  There was no current psychiatric diagnosis and 
GAF was again 90.  

In sum, there is no inservice competent medical evidence that 
the veteran had a psychiatric disorder.  The separation 
examination was negative.  The veteran was separated in 
August 1996.  In May 1998, a licensed social worker diagnosed 
major depressive disorder and an anxiety disorder, not 
otherwise specified.  The veteran has taken medication for 
depression.  However, on two 2002 VA psychiatric 
examinations, a VA examiner, who is a physician, has 
concluded that the veteran does not have a current 
psychiatric disorder.  

The Board must weigh the credibility and probative value of 
the above medical opinions, and in so doing, the Board may 
favor one medical opinion over the other.  See Evans v. West, 
12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995)).  The Board must account for the 
evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the 
claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  

The Board cannot reject the opinion of a social worker merely 
because of his/her training.  See Goss v. Brown, 9 Vet. App. 
109 (1996) [to qualify as an expert, a person need not be 
licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human 
ailments].  The Court has held that health care professionals 
are competent to offer opinions as to the etiology of a 
disability.  See Goss; Williams v. Brown, 4 Vet. App. 270, 
273 (1993).  

The Board finds that the opinion of the VA examiner is to be 
afforded more probative value.  Although the licensed social 
worker opined that the veteran had a current psychiatric 
disorder which was related to service, she did not explain 
her reasoning.  She only stated that it was based on the 
veteran's psychosocial history.  The Court has recognized 
that a mere statement of opinion, without more, does not 
provide an opportunity to explore the basis of the opinion.  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Further, 
there is no indication that a review of the claims file was 
conducted.  As such, it is of little probative value.  
Conversely, the VA examiner explained the reasoning for the 
examiner's opinion.  In addition, the claims file was 
reviewed, to include the records of the licensed social 
worker.  The Board attaches significant probative value to 
this opinion, as it is well reasoned, detailed, consistent 
with other evidence of record, and included review of the 
claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.).  Thus, in 
sum, the more probative opinion is that of the VA examiner.  

Therefore, the probative evidence establishes that the 
veteran does not have a current psychiatric disorder.  In the 
absence of a current diagnosis, the veteran's claim of 
service connection must fail.  See Rabideau.

Accordingly, service connection is not warranted.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


Initial Rating

In an August 2002 rating decision, service connection was 
granted for headaches and a 10 percent rating was assigned 
effective October 2001.  The veteran contends that this 
rating does not reflect the severity of her headache 
disorder.  She asserts that she has prostrating headaches.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).  Before proceeding with its analysis of the 
veteran's claim, the Board finds that some discussion of 
Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In 
that case, the Court emphasized the distinction between a new 
claim for an increased evaluation of a service-connected 
disability and a case (such as this one) in which the veteran 
expresses dissatisfaction with the assignment of an initial 
disability evaluation where the disability in question has 
just been recognized as service-connected.  VA must assess 
the level of disability from the date of initial application 
for service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim-a 
practice known as "staged rating."  In this case, a uniform 
rating is warranted. 

The veteran's headache disorder has been rated under 
Diagnostic Code 8100 for migraine headaches.  Under 
Diagnostic Code 8100, a 50 percent disability rating for 
headaches may be assigned with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  A 30 percent rating is for 
assignment where there are characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.  A 10 percent rating is for assignment for 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  

In an October 2001 statement, Dr. V. P. stated that the 
veteran ha s headaches which are related to service and that 
she was still receiving treatment for them.  

In March 2002, the veteran was afforded VA examination.  The 
claims file was reviewed.  At that time, she related that she 
had headaches which were located in the left frontal temporal 
region and were associated with lacrimation, photophobia, and 
acorceticophobia.  The veteran described them as being sharp, 
continuous, and occurring 2 times per month.  She used to 
take Imitrex, but was currently taking Celebrex.  The 
headaches occurred around her menstrual periods and with 
stress.  Cerebellar examination revealed no evidence of 
ataxia or intention tremors of the upper or lower 
extremities.  Cranial nerves showed normal findings with 
funduscopy examination.  The diagnosis was migraine 
headaches.  

In October 2002, the veteran was afforded another 
examination.  The claims file was reviewed.  At that time, 
the veteran indicated that she had headaches in the left 
temporal area which felt like a dull ache.  They always 
occurred one week before her menstrual period and occurred 2 
to 3 times per month.  The headaches varied in severity and 
last for up to 1.5 weeks, but on average lasted 3-4 days at a 
time.  Associated symptoms included sensitivity to any type 
of light, especially fluorescent light; nausea; and noise 
sensitivity.  Headaches seemed to be precipitated by eating 
chocolate and by stressful situations.  Aura was the aching 
feeling in the temporal area.  When the headaches were the 
worst, she was almost always bedridden.  Over the past year, 
she had missed work, was counseled by her employer, and then 
quit due to frequent loss of work time.  Currently, she was a 
full-time student.  It was noted that she had tried multiple 
medications and Toradol injections.  Other treatment included 
rest in a quiet environment with the lights off.  The 
diagnosis was headaches with migraine type symptoms with a 
stress component.  

In sum, the competent medical evidence shows that the veteran 
has headaches several times per month.  When they are severe, 
the veteran is almost always bedridden.  She reported that 
she had missed work due to headaches.  A VA psychiatric 
examination noted that the veteran had missed 3 classes in 
the last 2 months due to headaches.  She has tried multiple 
medications and injections.  In affording the veteran 
reasonable doubt, the Board finds that the criteria for a 30 
percent rating has been more nearly approximated.  The 
veteran has severe headaches which occur more frequently than 
once every 2 months; they more nearly approximate one 
prostrating attack per month.  The evidence tends to show 
that these headaches have been consistently occurring.  
However, a 50 percent rating is not warranted as there is no 
evidence of very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the evidence supports a higher rating of 30 percent for 
migraine headaches.  




ORDER

Service connection for a psychiatric disorder is denied.  

A 30 percent rating for migraine headaches is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


